DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed June 17, 2021 has been entered. Claims 1, 9, 13, and 20 were amended. New claim 29 was added. Claims 1-29 remain pending in the application and are provided to be examined upon their merits. 
Response to Amendment
Applicant’s amendments have overcome the rejections under 35 U.S.C. 112(b) previously set forth in the Non-Final Correspondence mailed February 22, 2021, all of which are withdrawn.
    
        
            
                                
            
        
    


Claim Objections
Claims 29 is objected to because of the following informalities:
Claim 29 par. 3 recites “the causing the determination of whether the banknote is invoked in response to executing code on the server” which appears should read –the causing the determination of whether the banknote is authentic is invoked in response to executing code on the server--.
Appropriate correction is required.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


    
        
            
                                
            
        
    

Claims 1-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-29 are directed to the abstract idea of: Claim 1, registering a preset key that is defined by a first user, wherein: (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is printed on a side of a physical banknote that is in possession of the first user; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is registered; and the registering the preset key comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the preset key that is associated with the banknote, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key being received from the first user; determining whether the preset key exists among mappings between a plurality of preset keys and a plurality of users; in response to determining the preset key does not exist, storing the preset key among mappings between a plurality of preset keys and a plurality of users, the preset key being associated with the first user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) authenticating the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, the authenticating the first user comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the verification key in connection with an identity verification of the first user; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving the preset key associated with the first user; determining whether the verification key matches the preset key associated with the first user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing a determination of whether the banknote is authentic, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; and causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving an indication of whether the banknote is authentic, wherein: the determination of whether the banknote is authentic is performed by a second user; the indication of whether the banknote is authentic is communicated; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining that an identity of the first user is verified; and providing access to a service or causing display an indication that the first user is authenticated. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2, the preset key is a banknote serial number of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the banknote is authentic includes detecting whether the banknote is genuine. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3, receiving a preset amount associated with the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) storing the preset amount; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving a verification amount in connection with the identity verification of the first user, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing to extract a monetary amount printed on the banknote based at least in part on the image analysis and to send the monetary amount printed on the banknote as the verification amount; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving the preset amount associated with the user; and determining whether the verification amount matches the preset amount associated with the first user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4, providing an indication of whether the verification amount matches the preset amount associated with the first user. Claim 5, wherein the providing the indication of whether the verification key matches the preset key associated with the user includes providing an indication of whether the verification amount matches the preset amount associated with the first user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 6, wherein the preset amount corresponds to a monetary amount corresponding to the banknote. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7, receiving an indication of whether the identity of the first user is verified. (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8, in response to a determination that the indication of whether the identity of the user is verified indicates that the identity of the first user is verified, providing access to a web-service to the first user. Claim 9, authenticating a first user based at least in part on a physical banknote and a determination of whether a verification key matches a preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, the authenticating the first user comprising; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the verification key included on the banknote, wherein; the preset key is printed on a side of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the banknote is in possession of the user; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first user defines the preset key; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) sending the verification key; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); receiving an indication whether the verification key matches the preset key associated with the first user, (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the indication of whether the key matches the preset key associated with the first user is based at least in part on a mapping of between a plurality of preset keys and a plurality of users, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the preset key is associated with the first user in response to determining that the mapping of between a plurality of preset keys and a plurality of users did not include in an entry for a user different from the first user the preset key associated with the first user at a time that the preset key is stored in association with the first user; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to receiving the indication that the verification key matches the preset key associated with the first user, invoking a determination of whether the banknote associated with the is verification key is authentic and completing identity verification according to whether the banknote is valid, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) providing an indication of whether the banknote is authentic, wherein: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); the determination of whether the banknote is authentic is performed by a second user; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); determining that an identity of the first user is verified in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the key is authentic is communicated; and (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10, the preset key is a banknote serial number of the banknote; determining whether the banknote is authentic includes detecting whether the banknote is genuine. Claim 11, receiving a verification amount associated with the banknote, comprising: causing to extract a monetary amount printed on the banknote based at least in part on the image analysis and to send the monetary amount printed on the banknote as the verification amount; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) sending the verification amount; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); receiving an indication whether the verification amount matches a preset amount associated with the first user. Claim 12, using the indication whether the verification amount matches the preset amount associated with the user as a basis for determining whether the identity of the first user is verified. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13, register a preset key that is defined by a first user, wherein: (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is printed on a side of a physical banknote that is in possession of the first user; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is registered; and to register the preset key comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive a preset key that is associated with the banknote, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key being received from a first user; determine whether the preset key exists among mappings between a plurality of preset keys and a plurality of users; in response to a determination that the preset key does not exist, store the preset key among mappings between a plurality of preset keys and a plurality of users, the preset key being associated with the first user; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) authenticate the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, to authenticate the first user comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive the verification key in connection with an identity verification of the first user; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieve the preset key associated with the first user; determine whether the verification key matches the preset key associated with the first user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) cause a determination of whether the banknote is authentic, comprising; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; and causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive an indication of whether the banknote is authentic, wherein: the determination of whether the banknote is authentic is performed by a second user; the indication of whether the banknote is authentic is communicated; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determine that an identity of the first user is verified; and provide access to a service or cause to display an indication that the first user is authenticated; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14, the preset key is a banknote serial number of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the banknote is authentic includes detecting whether the banknote is genuine. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 15, receive a preset amount associated with the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) store the preset amount; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive a verification amount in connection with the identity verification of the first user, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing to extract a monetary amount printed on the banknote based at least in part on the image analysis and to send the monetary amount printed on the banknote as the verification amount; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieve the preset amount associated with the user; and determine whether the verification amount matches the preset amount associated with the user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 16, provide an indication of whether the verification amount matches the preset amount associated with the first user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 17, wherein the preset amount corresponds to a monetary amount corresponding to the banknote. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18, receive an indication of whether the identity of the first user is verified. (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 19, in response to a determination that the indication of whether the identity of the user is verified indicates that the identity of the user is verified, provide access to a web-service to the user. Claim 20, authenticate a first user based at least in part on a physical banknote and a determination of whether a verification key matches a preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, to authenticate the first user comprising; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive the verification key included on the banknote, wherein: the preset key is printed on a side of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the banknote is in possession of the user; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first user defines the preset key; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) send the verification key; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); receive an indication whether the verification key matches the preset key associated with the first user, (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the indication of whether the key matches the preset key associated with the first user is based at least in part on a mapping of between a plurality of preset keys and a plurality of users, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the preset key is associated with the first user in response determining that the mapping of between a plurality of preset keys and a plurality of users did not include in an entry for a user different from the first user the preset key associated with the first user at a time that the preset key is stored in association with the first user; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to receiving the indication that the verification key matches the preset key associated with the first user, invoke a determination of whether the banknote associated with the verification key is authentic and complete identity verification according to whether the banknote is valid, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) providing an indication of whether the banknote is authentic, wherein: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); the determination of whether the banknote is authentic is performed by a second user, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); determining that an identity of the first user is verified in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the key is authentic is communicated; and (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 21, the preset key is the banknote serial number of the banknote; and determining whether the banknote is authentic includes detecting whether the banknote is genuine. Claim 22, receive a verification amount associated with the banknote, comprising: causing to extract a monetary amount printed on the banknote based at least in part on the image analysis and to send the monetary amount printed on the banknote as the verification amount; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) send the verification amount; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); receive an indication whether the verification amount matches a preset amount associated with the first user. Claim 23, use the indication whether the verification amount matches the preset amount associated with the user as a basis for determining whether the identity of the first user is verified. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 24, registering a preset key that is defined by a first user, wherein: (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is printed on a side of a physical banknote that is in possession of the first user; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is registered; and the registering the preset key comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the preset key that is associated with the banknote, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key being received from the first user; determining whether the preset key exists among mappings between a plurality of preset keys and a plurality of users; and in response to determining the preset key does not exist, storing the preset key among mappings between preset keys and users; the preset key being associated with the first user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) authenticating the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, the authenticating the first user comprising; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the verification key in connection with an identity verification of the first user; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving the preset key associated with the user; determining whether the verification key matches the preset key associated with the user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing a determination of whether the banknote is authentic, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; and causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving an indication of whether the banknote is authentic, wherein: the determination of whether the banknote is authentic is performed by a second user; the indication of whether the banknote is authentic is communicated; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining that an identity of the first user is verified; and providing access to a service or causing to display an indication that the first user is authenticated. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 25, the method of claim 1, wherein the first user is the same as the second user. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 26, the method of claim 1, wherein the second user is associated with a vendor associated with a service for which the identity of the first user is being verified. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 27, the method of claim 1, wherein: the preset key is a banknote serial number of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the banknote is authentic is generated based at least in part on the image analysis determining the banknote. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 28, the method of claim 27, wherein the performing the image analysis includes determining whether the banknote is authentic. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 29, the method of claim 1, wherein: the causing the determination of whether the banknote is authentic is performed in response to determining that the verification key matches the preset key associated with the first user; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the causing the determination of whether the banknote [is authentic] is invoked. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 9, 13, 20, and 24 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 9 and is described by the steps of independent claim 13 and is described by the steps of independent claim 20 and is described by the steps of independent claim 24. 
Claim 1 (as amended): Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "one or more servers", "a first device", "a database", "a camera", and "a terminal". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "one or more servers", "a first device", "a database", "a camera", and "a terminal" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("registering a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "the registering the preset key comprises", "receiving, by one or more … associated with the banknote", "the preset key being received … by the first user", "determining whether the preset key … a plurality of users", "in response to determining the … exist in the database", "storing, by the one or … a plurality of users", "the preset key being associated with the first user", "authenticating the first user based … the first user comprising", "receiving, by the one or … of the first user", "retrieving the preset key associated … user from the database", "determining, by the one or … with the first user", "causing, by one or more … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing a terminal to perform … on the image analysis", "receiving, by the one or … banknote is adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "registering a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "the registering the preset key comprises", "receiving, by one or more … associated with the banknote", "the preset key being received … by the first user", "determining whether the preset key … a plurality of users", "in response to determining the … exist in the database", "storing, by the one or … a plurality of users", "the preset key being associated with the first user", "authenticating the first user based … the first user comprising", "receiving, by the one or … of the first user", "retrieving the preset key associated … user from the database", "determining, by the one or … with the first user", "causing, by one or more … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing a terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and", "providing access to a service … first user is authenticated" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "the preset key being received … by the first user", "storing, by the one or … a plurality of users", "receiving, by the one or … of the first user", "retrieving the preset key associated … user from the database", "causing a terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "providing access to a service … first user is authenticated" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "the preset key being received … by the first user", "storing, by the one or … a plurality of users", "receiving, by the one or … of the first user", "retrieving the preset key associated … user from the database", "causing a terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "providing access to a service … first user is authenticated", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017), and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 9 (as amended): Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 9 (as amended) further to the abstract idea includes additional elements of "one or more processors", "a system comprising at least a server", "a camera", and "a terminal". However, independent claim 9 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "one or more processors", "a system comprising at least a server", "a camera", and "a terminal" of independent claim 9 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("authenticating a first user based … the first user comprising", "receiving, by one or more … on the banknote, wherein", "the adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "authenticating a first user based … the first user comprising", "receiving, by one or more … on the banknote, wherein", "the preset key is printed … side of the banknote", "the banknote is in possession of the user; and", "the first user defines, with … server, the preset key", "sending, by the one or … key to the server", "receiving, by the one or … with the first user", "wherein the indication of whether … plurality of users, and", "wherein the preset key is … the first user; and", "in response to receiving the … banknote is valid, comprising", "obtaining an image of the … captured using a camera", "causing a terminal to perform … on the image analysis", "providing, to the server, an … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the server determines that an … the preset key, and", "the indication of whether the … or more processors; and", "the indication of whether the … image of the banknote" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "sending, by the one or … key to the server", "receiving, by the one or … with the first user", "causing a terminal to perform … on the image analysis", "providing, to the server, an … banknote is authentic, wherein", "the indication of whether the … or more processors; and", "the indication of whether the … image of the banknote" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "sending, by the one or … key to the server", "receiving, by the one or … with the first user", "causing a terminal to perform … on the image analysis", "providing, to the server, an … banknote is authentic, wherein", "the indication of whether the … or more processors; and", "the indication of whether the … image of the banknote", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 9 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 13 (as amended): Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 13 (as amended) further to the abstract idea includes additional elements of "a device", "at least one processor", "one or more servers", "a database", "a camera", "a terminal", and "a memory". However, independent claim 13 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a device", "at least one processor", "one or more servers", "a database", "a camera", "a terminal", and "a memory" of independent claim 13 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("register a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "to register the preset key comprises", "receive a preset key that … associated with the banknote", "the preset key being received from a first user", "determine whether the preset key … a plurality of users", "in response to a determination … exist in the database", "store the preset key in … a plurality of users", "the preset key being associated … the first user; and", "authenticate the first user based … the first user comprising", "receive the verification key in … of the first user", "retrieve the preset key associated … user from the database", "determine whether the verification key … with the first user", "cause a determination of whether … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing a terminal to perform … on the image analysis", "receive, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and" and "provide access to a service … user is authenticated; and") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "register a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "to register the preset key comprises", "receive a preset key that … associated with the banknote", "the preset key being received from a first user", "determine whether the preset key … a plurality of users", "in response to a determination … exist in the database", "store the preset key in … a plurality of users", "the preset key being associated … the first user; and", "authenticate the first user based … the first user comprising", "receive the verification key in … of the first user", "retrieve the preset key associated … user from the database", "determine whether the verification key … with the first user", "cause a determination of whether … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing a terminal to perform … on the image analysis", "receive, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and", "provide access to a service … user is authenticated; and" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "the preset key being received from a first user", "store the preset key in … a plurality of users", "receive the verification key in … of the first user", "retrieve the preset key associated … user from the database", "causing a terminal to perform … on the image analysis", "receive, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "provide access to a service … user is authenticated; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "the preset key is registered … or more servers; and", "receive a preset key that … associated with the banknote", "the preset key being received from a first user", "determine whether the preset key … a plurality of users", "in response to a determination … exist in the database", "store the preset key in … a plurality of users", "receive the verification key in … of the first user", "retrieve the preset key associated … user from the database", "determine whether the verification key … with the first user", "cause a determination of whether … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing a terminal to perform … on the image analysis", "receive, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "the preset key being received from a first user", "store the preset key in … a plurality of users", "receive the verification key in … of the first user", "retrieve the preset key associated … user from the database", "causing a terminal to perform … on the image analysis", "receive, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "provide access to a service … user is authenticated; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 20 (as amended): Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 20 (as amended) further to the abstract idea includes additional elements of "a system", "at least one processor", "a server", "a camera", "a terminal", and "a memory". However, independent claim 20 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a system", "at least one processor", "a server", "a camera", "a terminal", and "a memory" of independent claim 20 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("authenticate a first user based … the first user comprising", "receive the verification key included on the banknote, wherein", "the preset key is printed … side of the banknote", "the banknote is in possession of the user; and", "the first user defines, with … server, the preset key", "send the verification key to the server", "receive an indication whether adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 9 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "send the verification key to the server", "receive an indication whether the … with the first user", "causing a terminal to perform … on the image analysis", "providing, to the server, an … banknote is authentic, wherein", "the indication of whether the … or more processors; and", "the indication of whether the … of the banknote; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 9 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to 
Claim 24: Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 24 further to the abstract idea includes additional elements of "the computer program product being embodied in a non-transitory computer readable storage medium", "one or more servers", "one or more processors", "a first device", "a database", "a camera", and "a terminal". However, independent claim 24 does not include additional elements that are sufficient to integrate the exception into a practical application because "the computer program product being embodied in a non-transitory computer readable storage medium", "one or more servers", "one or more processors", "a first device", "a database", "a camera", and "a terminal" of independent claim 24 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("registering a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "the registering the preset key comprises", "receiving, by one or more … associated with the banknote", "the preset key being received … by the first user", "determining whether the preset key … plurality of users; and", "in response to determining the … exist in the database", "storing, by the one or … preset keys and users", "the preset key being associated with the first user", "authenticating the first user based … the first user comprising", "receiving, by the one or … of the first user", "retrieving, by the one or … associated with the user", "determining, by the one or … associated with the user", "causing, by the one or … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and" and "providing access to a service … first user is authenticated") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "registering a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "the registering the preset key comprises", "receiving, by one or more … associated with the banknote", "the preset key being received … by the first user", "determining whether the preset key … plurality of users; and", "in response to determining the … exist in the database", "storing, by the one or … preset keys and users", "the preset key being associated with the first user", "authenticating the first user based … the first user comprising", "receiving, by the one or … of the first user", "retrieving, by the one or … associated with the user", "determining, by the one or … associated with the user", "causing, by the one or … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and", "providing access to a service … first user is authenticated" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "the preset key being received … by the first user", "storing, by the one or … preset keys and users", "receiving, by the one or … of the first user", "retrieving, by the one or … associated with the user", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "providing access to a service … first user is authenticated" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "the preset key is registered … or more servers; and", "receiving, by one or more … associated with the banknote", "the preset key being received … by the first user", "determining whether the preset key … plurality of users; and", "in response to determining the … exist in the database", "storing, by the one or … preset keys and users", "receiving, by the one or … of the first user", "retrieving, by the one or … associated with the user", "determining, by the one or … associated with the user", "causing, by the one or … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and", "providing the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "the preset key being received … by the first user", "storing, by the one or … preset keys and users", "receiving, by the one or … of the first user", "retrieving, by the one or … associated with the user", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "providing access to a service … first user is authenticated", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 24 remains ineligible notwithstanding. 
Independent Claims: Nothing in independent claims 1, 9, 13, 20, and 24 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-8, 10-12, 14-19, 21-23, and 25-29 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 27: Dependent claim 27 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a predefined watermark" of dependent claim 27 recite generic computer and/or field of use components pertaining to the particular the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1. Dependent claim 27 further does not specify any particular machine element(s) for the "the indication of whether the … includes a predefined watermark" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 27 is ineligible. 
Claim 28: Dependent claim 28 does not include additional elements that are sufficient to integrate the exception into a practical application because, "an ultraviolet or magnetic detection technology" of dependent claim 28 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the performing the image … the banknote is authentic") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 27 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "wherein the performing the image … the banknote is authentic" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 27 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 28 is ineligible. 
Claim 29: Dependent claim 29 does not include additional elements that are sufficient to integrate the exception into a practical application because, "in response to executing code on the server" of dependent claim 29 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("the causing the determination of … with the first user; and" and "the causing the determination of … code on the server") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional element introduced in this claim taken 
Claim 3: Dependent claim 3 adds additional method steps of "receiving a preset amount associated with the banknote", "storing the preset amount", "receiving a verification amount in … the first user, comprising", "causing the terminal to extract … as the verification amount", "retrieving the preset amount associated with the user; and" and "determining whether the verification amount … with the first user". However, the additional method steps of dependent claims 3 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1, pertaining to all or portion(s) of the "causing the terminal to extract … as the verification amount" step. Dependent claim 3 further does not specify any particular machine element(s) for the "receiving a preset amount associated with the banknote", "storing the preset amount", "receiving a verification amount in … the first user, comprising", "causing the terminal to extract … as the verification amount", "retrieving the preset amount associated with the user; and" and "determining whether the verification 
Claim 4: Dependent claim 4 adds an additional method step of "providing an indication of whether … with the first user". However, the additional method step of dependent claims 4 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) Dependent claim 4 further does not specify any particular machine element(s) for the "providing an indication of whether … with the first user" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 7: Dependent claim 7 adds an additional method step of "receiving an indication of whether … first user is verified". However, the additional method step of dependent claims 7 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These 
Claim 8: Dependent claim 8 adds an additional method step of "in response to a determination … to the first user". However, the additional method step of dependent claims 8 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) Dependent claim 8 further does not specify any particular machine element(s) for the "in response to a determination … to the first user" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 11: Dependent claim 11 adds additional method steps of "receiving a verification amount associated with the banknote, comprising", "causing the terminal to extract … as the verification amount", "sending the verification amount to the server; and" and "receiving an indication whether the … with the first user". However, the additional method steps of dependent claims 11 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 3 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "causing the terminal to extract … as the verification amount" step. Dependent claim 11 further does not specify any particular machine element(s) for the "receiving a verification amount associated with the banknote, comprising", "causing the terminal to extract … as the verification amount", "sending the verification amount to the server; and" and "receiving an indication whether the … with the first user" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 adds an additional method step of "using the indication whether the … first user is verified". However, the additional method step of dependent claims 12 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) Dependent claim 12 further does 
Claim 15: Dependent claim 15 adds additional method steps of "receive a preset amount associated with the banknote", "store the preset amount", "receive, from a terminal, a … the first user, comprising", "causing the terminal to extract … as the verification amount", "retrieve the preset amount associated with the user; and" and "determine whether the verification amount … associated with the user". However, the additional method steps of dependent claims 15 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 1, and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1, 
Claim 16: Dependent claim 16 adds an additional method step of "provide an indication of whether … with the first user". However, the additional method step of dependent claims 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 29 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 29 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 
Claim 18: Dependent claim 18 adds an additional method step of "receive an indication of whether … first user is verified". However, the additional method step of dependent claims 18 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 18 is ineligible. 
Claim 19: Dependent claim 19 adds an additional method step of "in response to a determination … web-service to the user". However, the additional method step of dependent claims 19 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 29 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 29 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 19 is ineligible. 
Claim 22: Dependent claim 22 adds additional method steps of "receive a verification amount associated with the banknote, comprising", "causing the terminal to extract … as the verification amount", "send the verification amount to the server; and" and "receive an indication whether the … with the first user". However, the additional method steps of dependent claims 22 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 3 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 22 is ineligible. 
Claim 23: Dependent claim 23 adds an additional method step of "use the indication whether the … first user is verified". However, the additional method step of dependent claims 23 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 29 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 29 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 23 is ineligible. 
Claims 2, 5-6, 10, 14, 17, 21, and 25-26: Dependent claims 2, 5-6, 10, 14, 17, 21, and 25-26 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 2, 5-6, 10, 14, 17, 21, and 25-26 are ineligible. 






    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted May 21, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed February 22, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the February 22, 2021 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 

'[T]he claims are directed to eligible subject matter based at least in part on the claims at least being directed to a practical application of the purported abstract ideas. [] Applicant submits that the presently claimed combination of features recite patentable subject matter at least for the features receiving "authenticating the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, "causing, by the one or more servers, a determination of whether the banknote is authentic, and "causing a terminal to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis, receiving, by the one or more servers, an indication of whether the banknote is authentic," "the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote, "in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining, by the one or more servers, that an identity of the first user is verified" are at least a practical application of authenticating a user. [A]pplicant submits that the aforementioned features are at least a practical application of an abstract idea in a manner that does not pre-empt all forms of "selecting a user to process an insurance claim work unit." 
'Applicant submits that the presently claimed combination of features recite patentable subject matter at least for the features receiving "authenticating the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users," and "in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining, by the one or more servers, that an identity of the first user is verified" in a manner that does not pre-empt all forms authenticating a user or providing access to a service. As an example, such features are at least a 
(REMARKS, pp. 14-15). 
Notwithstanding respectively the foregoing, the above-quoted arguments are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. In response to applicant's argument that the claim requires an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) (i.e., are not required to present by the broadest reasonable interpretation of the rejected claim(s)). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claims do not recite or require "selecting a user to process an insurance claim work unit". The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
• The Applicant argued: 
"Claims 1,9, 13, 20, 24 are not directed to a law of nature or a natural phenomenon. [T]he Office Action mischaracterizes the claims and improperly uses broad classifications for characterizing the claims without providing proper weight to the elements of the claims that elaborate the purported abstract ideas and correspond to a practical application of abstract ideas. 
'[T]he Office Action fails to provide any articulation of an abstract idea to which the presently recited combination of features corresponds. The Office Action thus fails to identify at least one concept that the courts have identified as an abstract idea to which the presently claimed combination of features corresponds. Enfish states that "when performing an analysis of whether a claim is directed to an abstract idea (Step 2A), examiners are to continue to determine if the claim recites (i.e., sets forth or describes) a concept that is similar to concepts previously found abstract by the courts. The fact that a claim is directed to an improvement in computer-related technology can demonstrate that the claim does not recite a concept similar to previously identified abstract ideas." See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016). Applicants submit that the presently claimed combination of features is not similar to any of concepts that the courts have identified as an abstract idea. 
"Similar to the claims from Enfish, Appellant submits that the focus of the claims is on a specific asserted improvement in computer capabilities. Emphasis added. [] Applicants submit that the identified alleged abstract idea is not similar to any of concepts that the courts have identified as an abstract idea. [T]he claims recite an improvement to a computer-related technology, such as the use of an improved computer-related technology for authenticating a user and verifying a key used by the user in connection with authentication. 
'[] Applicant submits that the Office Action improperly characterizes the alleged abstract idea too broadly. [T]he presently claimed combination of features recite a technique for authenticating the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users" and "receiving, by the one or more servers, an indication of whether the banknote is authentic, and "in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining, by the one or more servers, that an identity of the first user is verified." 
"[] Applicant respectfully submits that the presently claimed combination of features is directed to patent eligible subject matter. 

'Applicant submits that the authenticating the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users", "receiving, by the one or more servers, an indication of whether the banknote is authentic," and "in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining, by the one or more servers, that an identity of the first user is verified" is at least a practical application of an abstract idea. 
'MPEP º2106.04 further states that "the patentee in Synopsys argued that the claimed methods of logic circuit design were intended to be used in conjunction with computer-based design tools, and were thus not mental processes. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120USPQ2d 1473, 1480-81 (Fed. Cir. 2016). The court disagreed, because it interpreted the claims as encompassing nothing other than pure mental steps (and thus falling within an abstract idea grouping) because the claims did not include any limitations requiring computer implementation. In contrast, the patentee in Enfish argued that its claimed self-referential table for a computer database was an improvement in an existing technology and thus not directed to an abstract idea. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336-37, 118 USPQ2d 1684, 1689-90 (Fed. Cir. 2016)." In the current patent application, the presently claimed combination of features recite causing, by the one or more servers, a determination of whether the banknote is authentic," "obtaining an image of the banknote captured using a camera," and "causing a terminal to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis." As such, Applicant submits that the presently claimed combination of features are an improvement to an existing technology and are not 
(REMARKS, pp. 16-19). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted May 21, 2021 at REMARKS pp. 16-19 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Concerning the Enfish v. Microsoft court decision cited by the Applicant, the Office determines that the legal holdings of Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 118 U.S.P.Q.2d 1684 (Fed. Cir. 2016), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In the process of considering the precise facts and the particular holdings of Enfish v. Microsoft in the Applicant's pending matter, the Office notes that in Enfish, claim was found to be eligible in Step 2A for product regarding an improved information and storage system using a self-referential data table. Nevertheless, the precise facts present in the Applicant's pending matter are substantially unlike the material facts in Enfish v. Microsoft with regard to Enfish's holdings. The patentee in Enfish argued that its claimed self-referential table for a computer database was an improvement in an existing technology and thus not directed to an abstract idea. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336-37, 118 USPQ2d 1684, 1689-90 (Fed. Cir. 2016). The court agreed with the patentee, based on its interpretation of the claim requiring a four-step algorithm that achieved the improvements. The eligible claims in Enfish recited a self-referential database having two key features: all entity types can be stored in a single table; and the table rows can contain information defining the table columns. Enfish, 822 F.3d at 1332, 118 USPQ2d at 1687. The features were not conventional and thus were considered to reflect an improvement to existing technology. In particular, they enabled the claimed table to achieve benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish, 822 F.3d at 1337, 118 USPQ2d at 1690. Contrastingly, the Applicant's alleged invention involves secure identity verification, and the features in the Applicant's pending claims are well-understood and conventional and/or are not considered to reflect an improvement to existing technology as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the pertinent material facts in the instant pending Application are substantially dissimilar to the facts in Enfish v. Microsoft. Thus, the Office determines that the legal holdings of Enfish v. Microsoft can not properly be applied to the Applicant's pending 
• The Applicant argued: 
'[] Applicant submits that the presently claimed combination of features recite at least a practical application of any purported abstract idea. Further, the presently recited features of "authenticating the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users," "receiving, by the one or more servers, an indication of whether the banknote is authentic," and "in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining, by the one or more servers, that an identity of the first user is verified" are further practical applications of user authentication in a manner that does not pre-empt all forms of authenticating a user. 
'Applicant respectfully submits that the presently claimed combination of features correspond to both examples of an "additional element (or combination of elements) may have integrated the exception into a practical application" noted above. The presently claimed combination of features improves systems that authenticate users. See paragraphs [0006], [0044]-[0047], [0055], [0070] of Applicant's disclosure. The use of the indication of whether the banknote is authentic and the determining that the verification key matches the preset key in connection with determining that an identity of the first user is verified further satisfies the"[applying] or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment." 
'MPEP º2106.04(d)(1) states that "the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity." Applicant submits that the technology of authenticating a user is improved based on the presently claimed combination of features and the indication of whether the banknote is authentic and the determining that the verification key matches the preset key in connection with determining that an 
"MPEP º2106.05(a) includes an example to the improvements to the functioning of a computer or to any other technology or technical field based on a decision in DDR Holdings LLC, v. Hotels.com. [] 
'Applicant's disclosure "identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim." See paragraphs [0006], [0044]-[0047], [0055], [0070] of Applicant's disclosure. In the present application, the presently claimed combination of features overcomes technical problems associated with the potential of malicious users accessing information or services by using stolen keys. For example, in other systems and methods, "a malicious party can acquire the user's key immediately upon stealing, copying, or intercepting the communication number or email address associated with the user or information such as a registered account with the merchant. Accordingly, when the merchant carries out identity verification offline, the malicious party can use the stolen key to pass the identity verification performed by the server side. The malicious party can thus take the place of the genuine user in order to acquire merchandise or enjoy the corresponding services, with the result that the genuine user suffers a loss. In such an approach, a malicious party can pass the identity verification by merely using a stolen user key." See paragraph [0006] of Applicant's disclosure. In contrast, the presently claimed combination of features include the use of the indication of whether the banknote is authentic and the determining that the verification key matches the preset key in connection with determining that an identity of the first user is verified. By using the indication of whether the banknote is authentic and the determining that the verification key matches the preset key in connection with determining that an identity of the first user is verified," for which "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks," the instant claim addresses a solution necessarily rooted in computer technology.' 
(REMARKS, pp. 20-22). 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claims do not recite or require "insurance claims processing". Concerning the DDR Holdings v. Hotels.com court decision cited by the Applicant, the Office finds that the legal holdings of DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 U.S.P.Q.2d 1097 (Fed. Cir. 2014), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In taking into consideration the particular facts and the specific holdings of DDR Holdings v. Hotels.com in the Applicant's pending matter, the Office notes that in DDR Holdings, claims were found to be eligible in Step 2A for methods and system regarding expanding commercial opportunities for internet websites by matching website "look and feel". Nevertheless, the precise facts present in the Applicant's pending matter are markedly different from the material facts in DDR Holdings v. Hotels.com with respect to DDR's holdings. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ2d 1097 (Fed. Cir. 2014), provides an example of additional elements that favored eligibility because they were more than well-understood, routine conventional activities in the field. The claims in DDR Holdings were directed to systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant. 773 F.3d at 1248, 113 USPQ2d at 1099. The court found that the claim had additional elements that amounted to significantly more than the abstract idea, because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host's webpage to the third party's webpage when the hyperlink was activated. 773 F.3d at 1258-59, 113 USPQ2d at 1106-07. Thus, the claims in DDR Holdings were eligible. Contrastingly, the Applicant's alleged invention involves secure identity verification, and the claims in the Applicant's pending matter do not recite additional elements that amount to significantly more than the abstract DDR Holdings v. Hotels.com. Thus, the Office determines that the legal holdings of DDR Holdings v. Hotels.com can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
• The Applicant argued: 
"Similar to the claims from Finjan, the instant claims improve computer functionality and employ a authentication system that enables the computer system to do things it could not do before - namely to use both the indication of whether the banknote is authentic and the determining that the verification key matches the preset key in connection with determining that an identity of the first user is verified, thereby increasing the security of information or services for which a user is authenticated. 
"Thus, it is believed that the claims are not directed to an abstract idea. (Step 2A: NO). 
"Under the two-part framework, no further analysis is necessary. [] Applicant further submits that that the amended claims include additional elements that are significantly more than the judicial exception." 
(REMARKS [as abridged], p. 23). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted May 21, 2021 at REMARKS p. 23 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. With respect to the Finjan v. Blue Coat Systems court decision cited by the Applicant, the Office ascertains that the legal holdings of Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. While considering in light of the particular facts and the precise holdings of Finjan v. Blue Coat Systems in the Applicant's pending matter, the Office notes that in Finjan, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued a precedential decision finding claims to a software-related invention patent eligible under 35 U.S.C. § 101 because Finjan, claims were found to be eligible in Step 2A for method, system, and computer readable medium regarding a virus scan that generates a security profile identifying both hostile and potentially hostile operations by means of a method of attaching a downloadable security profile to a downloadable application program. In Finjan, the claimed invention involved a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program. Nevertheless, the precise facts present in the Applicant's pending matter are substantially dissimilar to the pertinent facts in Finjan v. Blue Coat Systems concerning Finjan's holdings. In Finjan, the claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. In particular, in Finjan the method generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code." This is an improvement in Finjan over traditional virus scanning, which only recognized the presence of previously-identified viruses. The method in Finjan also enables more flexible virus filtering and greater user customization. Contrasted thereto, the Applicant's alleged invention involves secure identity verification, and the claims presented in the Applicant's currently pending application do not make any "non-abstract improvement to computer technology", do not recite specific steps that accomplish a result that realizes an improvement in computer functionality, are not an improvement over traditional technology, but rather recite concepts similar to previously identified abstract ideas as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the substantive relevant facts in the Applicant's pending matter are materially dissimilar to the facts in Finjan v. Blue Coat Systems. Consequently, the Office finds that the legal holdings of Finjan v. Blue Coat Systems can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
• The Applicant argued: 
'[] MPEP º2106.05 includes the example of BASCOM Global Internet Servs. v. AT&T Mobility LLC in which the MPEP describes that the "inventive concept may be 
'Applicant submits that the presently claimed combination of features recite "additional elements" that, both individually and in combination, "amount to significantly more than the [purported] judicial exception itself." For example, the use of the indication of whether the banknote is authentic and the determining that the verification key matches the preset key in connection with determining that an identity of the first user is verified are a non-conventional combination of components. As noted in paragraph [0006] of Applicant's disclosure, "[a malicious party can acquire the user's key immediately upon stealing, copying, or intercepting the communication number or email address associated with the user or information such as a registered account with the merchant. Accordingly, when the merchant carries out identity verification offline, the malicious party can use the stolen key to pass the identity verification performed by the server side. The malicious party can thus take the place of the genuine user in order to acquire merchandise or enjoy the corresponding services, with the result that the genuine user suffers a loss. In such an approach, a malicious party can pass the identity verification by merely using a stolen user key." In contrast, the presently claimed combination of features the use of the indication of whether the banknote is authentic and the determining that the verification key matches the preset key in connection with determining that an identity of the first user is verified. As described in Applicant's disclosure, such features are not included in the "typical" or "conventional" systems and methods of authenticating users. Accordingly, Applicant submits that the presently recited features are a non-conventional arrangement of components and thus are at least additional elements that amount to significantly more than the judicial exception itself. 
"[T]he Office Action has failed to establish that the presently claimed elements or combinations thereof are well-understood, routine, and conventional in the industry of managing an installed base. [] 
"Thus, it is believed that the claims recite additional elements that amount to significantly more than the judicial exception. (Step 2B: Yes)." 
(REMARKS, pp. 24-25). 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claims do not recite or require "managing an installed base". Concerning the Bascom Global Internet Services v. AT&T Mobility court decision cited by the Applicant, the Office ascertains that the legal holdings of Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 119 U.S.P.Q.2d 1236 (Fed Cir. 2016), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In the process of considering the particular facts and the specific holdings of Bascom Global Internet Services v. AT&T Mobility in the Applicant's pending matter, the Office notes that in Bascom, claims were found to be eligible in Step 2B for methods and systems regarding filtering internet content. Notwithstanding the foregoing, the precise facts present in the Applicant's pending matter are substantially dissimilar to the relevant facts in Bascom Global Internet Services v. AT&T Mobility with respect to Bascom's holdings. In BASCOM, the Federal Circuit vacated a judgment of ineligibility by the district court at Step 2B of the Mayo/Alice framework when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Contrasted thereto, the Applicant's alleged invention involves secure identity verification, and the claims presented in the Applicant's currently pending application do not include any inventive concept that may be found in any non-conventional and non-generic arrangement of any additional elements as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the Bascom Global Internet Services v. AT&T Mobility. Thus, the Office concludes that the legal holdings of Bascom Global Internet Services v. AT&T Mobility can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
• The Applicant further argued: 
"Claimed Combination of Features is not Pre-emptive 
'[] Applicant respectfully submits that the present claims recite features that do not preempt all methods of authenticating a user, which Applicant does not concede as being an abstract idea. For example, the presently claimed combination of features recite "determining, by the one or more servers, whether the verification key matches the preset key associated with the first user", "causing, by the one or more servers, a determination of whether the banknote is authentic," "receiving, by the one or more servers, an indication of whether the banknote is authentic," and "in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining, by the one or more servers, that an identity of the first user is verified." The present claims add sufficient features that do not preempt all forms of authenticating a user. 
'[] Applicant respectfully submits that the presently claimed combination of features is not an abstract idea, and is not pre-emptive of the "basic tools of scientific and technological work. 
"[R]egarding independent claim 1, independent claims 9, 13, 20, and 24 are similarly directed to patentable subject matter. 
"Claims 2-12, 14-19, 21-23, and 25-28 variously depend from claims 1, 9, 13, and 20. Because the applied references fail to disclose or render obvious the features presently recited in independent claims 1, 9, 13, and 20, dependent claims 2-12, 14-19, 21-23, and 25-28 are patentable for at least the reasons that claims 1,9, 13, and 20 are patentable, as well as for the additional features recited therein." 
(REMARKS, pp. 25-26). 
Alice Corp. and Mayo (incorporated into the above depicted § 101 Subject Matter Eligibility Test for Products and Processes as Steps 2A and 2B), and are resolved using this framework to identify preemptive claims. While a preemptive claim may be ineligible, the absence of complete preemption does not establish that a claim is eligible. The Applicant has raised the so-called --Berkheimer argument--. As a fully proper response, the Examiner has cited one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s). Under the Office's current examination procedure, the Subject Matter Eligibility Analysis framework depicted in the above-illustrated § 101 Subject Matter Eligibility Test for Products and Processes is the ONLY analysis for subject matter eligibility under 35 U.S.C. 101. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted May 21, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed February 22, 2021 (hereinafter "Non-Final Correspondence") have been fully considered and are persuasive. 
• The Applicant argued: 
'Applicant respectfully disagrees with the rejection to claim 24. For example, claim 24 recites "receiving, from a terminal, the verification key in connection with an identity verification of the first user." Thus, the foregoing recitation of "a terminal" provides antecedent basis for the recitation of "the terminal" identified by the Office Action.' 
(REMARKS, p. 27). 
The above-quoted arguments are persuasive. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20130046985 A1 by Allen; Robert et al. discloses Method and Apparatus for Cryptographic Key Storage Wherein Key Servers are Authenticated by Possession and Secure Distribution of Stored Keys.
USPGPub No. US 20140082095 A1 by Balinsky; Helen Y. et al. discloses WORKFLOW MONITORING.
USPGPub No. US 20090271633 A1 by Cohen; Thomas Andrew discloses Data Access and Identity Verification.
USPGPub No. US 20130238894 A1 by Ferg; Barry et al. discloses Managing Credentials.
USPGPub No. US 20100145867 A1 by Fowkes; Mark Robert et al. discloses VERIFICATION METHOD.
USPGPub No. US 20030154405 A1 by Harrison, John discloses Information processing system and method.
USPGPub No. US 20050033651 A1 by Kogan, Aleksander et al. discloses Method and apparatus for on-line payment of a transaction in cash.
USPGPub No. US 20150235235 A1 by Koren; Moshe discloses System for Authenticating Items.
USPGPub No. US 20080197972 A1 by Lawson; Marcus Maxwell et al. discloses Traceability And Authentication Of Security Papers.
USPAT No. US 9118666 B2 to Naguib; Nayer discloses Computing device integrity verification.
USPGPub No. US 20130347129 A1 by Samuelsson; Jonas et al. discloses System and Method for Second Factor Authentication Services.
USPAT No. US 8438385 B2 to Song; Zhexuan et al. discloses Method and apparatus for identity verification.
USPGPub No. US 20020064279 A1 by Uner, Eric R. discloses Method and apparatus for generating a group of character sets that are both never repeating within certain period of time and difficult to guess.

USPGPub No. US 20040010697 A1 by White, Conor discloses Biometric authentication system and method.
USPGPub No. US 20160255078 A1 by ZHANG; XIAOLONG et al. discloses METHOD AND SYSTEM FOR VERIFYING AN ACCOUNT OPERATION.
    
        
            
                                
            
        
    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        6/17/2021

/EDWARD CHANG/Primary Examiner, Art Unit 3696